AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                                                MIDDLE               DISTRICT OF                       TENNESSEE



            DINA CAPITANI                                                                                         EXHIBIT AND WITNESS LIST
                  V.
  WORLD OF MINIATURE BEARS, INC., et al.                                                                                 Case Number: 3:19-cv-00120

PRESIDING JUDGE                                                        PLAINTIFF’S ATTORNEY                                    DEFENDANT’S ATTORNEY
             Waverly D. Crenshaw, Jr.                                                   Autumn Gentry                                John Beam/Desiree Goff
TRIAL DATE (S)                                                         COURT REPORTER                                          COURTROOM DEPUTY
             Bench Trial September 1-                                                    Lise Matthews                                      Kelly Parise
 PLF.      DEF.        DATE
                                       MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

 JT 3      JT 3       9/1/2020                              X          Dog Wall Clock (Stipulated)

  X                   9/1/2020                                        WIT: Dina Rae Capitani

 JT 1      JT 1       9/1/2020              X               X         Doggie Doodles by Dina Copyright Registration (Stipulated)
                                                                      Docket Sheet and documents from Dina Capitani v. Geoffrey Roebuck and Cathy Roebuck,
 JT 2      JT 2       9/1/2020              X               X
                                                                      Middle District of Tennessee, Case No. 3:16-cv-00740 (Stipulated)
   2                  9/1/2020              X               X         Capitani-Roebuck Licensing Agreement for Doggie Doodles

   3                  9/1/2020              X               X         Amendment to Capitani-Roebuck Licensing Agreement

   4                  9/1/2020              X               X         September 27, 2011 email Re: Amendment#1 Agreement (Doc. 1-10)

   5                  9/1/2020              X               X         Moving Tail Wall Clocks (Capitani Dep., Late-filed Ex. 15)

   6                  9/1/2020              X               X         Letter to Geoffrey and Cathy Roebuck, dated April 21, 2014 (Capitani Dep. Ex 19)

   8                  9/1/2020              X               X         Plaintiff’s handwritten note dated August 18, 2014 (Capitani Dep. Ex 20)
                                                                      Purchase Order from Glass Illusions Pty Limited, Australia, dated November 16, 2013 (Doc.
   9                  9/1/2020              X               X
                                                                      68-6)
   7                  9/1/2020              X               X         Cease and desist letter to Geoffrey and Cathy Roebuck, dated May 26, 2015
                                                                      Printouts from www.amazon.com of wall clocks bearing images of Doggie Doodles, dated July
  10                  9/1/2020              X               X
                                                                      5, 2018 (Doc. 1-14)
  14                  9/1/2020              X               X         Bill of Lading to Mini Bear Gems & Gifts (MBGG000001)

  15                  9/1/2020              X               X         Invoice to Minibears Gems & Gifts (MBGG000002)
                                                                      Printouts from www.minibear.gems of wall clocks bearing images of Doggie Doodles (Doc. 1-
  11                  9/1/2020              X               X
                                                                      13)
                                                                      Printouts from www.minibear.gems of wall clocks bearing images of Doggie Doodles, dated
 11a                  9/1/2020              X               X
                                                                      January 29, 2019
                                                                      Printout from www.picclick.com of wall clocks bearing image of Doggie Doodles, dated
  12                  9/1/2020              X               X
                                                                      January 31, 2019 (Doc. 1-15)
  13                  9/1/2020              X               X         Printout from www.ebay.com of wall clocks bearing image of Doggie Doodles (Doc. 1-16)
                                                                      Printout from www.ebay.com of wall clocks bearing image of Doggie Doodles, dated January
 13a                  9/1/2020              X               X
                                                                      31, 2019
  18                  9/1/2020              X                         Defendants’ sales documents (Invoices)– Beagle (MBGG000264) (Admitted on Page 2)

             3        9/1/2020              X               X         E-mails between D. Capitani and G. Roebuck
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of     3   Pages

                  Case 3:19-cv-00120 Document 104 Filed 09/02/20 Page 1 of 3 PageID #: 1722
AO 187A (Rev. 7/87)                EXHIBIT AND WITNESS LIST – CONTINUATION
                                                           WORLD OF MINIATURE                       CASE NO.
          DINA CAPITANI                      vs.
                                                             BEARS, INC., et al.                                   3:19-cv-00120
 PLF.   DEF.      DATE
                             MARKED   ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.      OFFERED

         17      9/1/2020      X         X         6/4/2015 Blog – Doggie Doodles by Dina Artwork Has Been Kidnapped!

         18      9/1/2020      X         X         Grab your Exhale Summit T-Shirt (8/4/2020, 9:45 PM)

         6       9/1/2020      X         X         Plaintiff’s Responses to Defendant World of Miniature Bears, Inc.’s First Set of Interrogatories

         7       9/1/2020      X         X         Moving Tail Wall Clock Images (Capitani Dep. Ex 15 and 16)

         19      9/1/2020      X         X         April 15, 2013 message through LinkedIn from Dina Capitani to Theresa Yang

         20      9/1/2020      X         X         Dogs by Nina Moving Tail Wall Clocks

         16      9/1/2020      X         X         Amazon.com Wagging Tail Dog Clocks (Doc. 19-2) (Admitted on page 3)
                 9/1/2020-
  X      X                                         WIT: Christopher Nimeth
                 9/2/2020
                                                   Printout from www.amazon.com of wall clocks bearing images of Doggie Doodles, dated July 5,
 37              9/1/2020      X         X
                                                   2018 (Nimeth Dep. Ex. 9)
                                                   Printout from www.amazon.com of wall clocks bearing images of Doggie Doodles, dated July 5,
 38              9/1/2020      X         X
                                                   2018 (Nimeth Dep. Ex 10)
 18              9/1/2020      X         X         Defendants’ sales documents – Beagle (MBGG000264 – MBGG000237)

 19              9/1/2020      X         X         Defendants’ sales documents – Border Collie (MBGG000294 – MBGG000261)

 20              9/1/2020      X         X         Defendants’ sales documents – Cavalier King Charles Spaniel (MBGG000236)

 21              9/1/2020      X         X         Defendants’ sales documents – Chihuahua (MBGG000249)

 22              9/1/2020      X         X         Defendants’ sales documents – Cocker Spaniel (MBGG000241-MBGG000260)

 23              9/1/2020      X         X         Defendants’ sales documents – Springer Spaniel (MBGG000269-MBGG000244)

 24              9/1/2020      X         X         Defendants’ sales documents – French Bulldog (MBGG000263-MBGG000285)

 25              9/1/2020      X         X         Defendants’ sales documents – German Shepherd (MBGG000257-MBGG000233)

 26              9/1/2020      X         X         Defendants’ sales documents – Golden Retriever (MBGG000298-MBGG000223)

 27              9/1/2020      X         X         Defendants’ sales documents –Jack Russell (MBGG000277-MBGG000292)

 28              9/1/2020      X         X         Defendants’ sales documents – Labrador Black (MBGG000266-MBGG000226)

 29              9/1/2020      X         X         Defendants’ sales documents – Chocolate Labrador (MBGG000262-MBGG000243)

 30              9/1/2020      X         X         Defendants’ sales documents – Yellow Labrador (MBGG000227-MBGG000225)

 31              9/1/2020      X         X         Defendants’ sales documents – Rottweiler (MBGG000259-MBGG000234)

 32              9/1/2020      X         X         Defendants’ sales documents – Schnauzer (MBGG000287-MBGG000256)

 33              9/1/2020      X         X         Defendants’ sales documents – Sheltie (MBGG000247-MBGG000224)

 34              9/1/2020      X         X         Defendants’ sales documents – Yorkie (MBGG000283-MBGG000284)


               Case 3:19-cv-00120 Document 104 Filed 09/02/20 Page
                                                                 Page2 of 23 PageID
                                                                               of   3#: 1723
                                                                                         Pages
AO 187A (Rev. 7/87)               EXHIBIT AND WITNESS LIST – CONTINUATION
                                                         WORLD OF MINIATURE                      CASE NO.
          DINA CAPITANI                     vs.
                                                                                                                3:19-cv-00120
                                                           BEARS, INC., et al.
 PLF.   DEF.      DATE
                            MARKED   ADMITTED                                DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.      OFFERED

 35              9/1/2020     X         X         Defendants’ sales documents – Lhasa Apso (MBGG000251-MBGG000239)

 36              9/1/2020     X         X         Defendants’ sales documents – Siberian Husky (MBGG000270-MBGG000238)

 16              9/1/2020     X         X         Invoice to Minibears Gems and Gifts (MBGG00027)

 39              9/1/2020     X         X         Printout from www.minibear.com, dated 12/16/2019 (Nimeth, Ex. 11)

         8       9/2/2020     X         X         Emails on shipping (MBGG000006-MBGG000013)

         10      9/2/2020     X         X         Bill of Lading and Invoice (MBGG000001)

         11      9/2/2020     X         X         Shipments to Geoffrey Roebuck (MBGG000017-MBGG000026)

         12      9/2/2020     X         X         Shipments to Stores (Invoices) (MBGG000046-MBGG000049)

         9       9/2/2020     X         X         Dog Shipments (MBGG000028)

         15      9/2/2020     X         X         Screenshots of World of Miniature Bears, Inc. Website

         X       9/2/2020                         WIT: Teresa Yang

         14      9/2/2020     X         X         Article about World of Miniature Bears, Inc./Screenshot of World of Miniature Bears online

         23      9/2/2020     X         X         Miniature Bear

         16      9/2/2020     X         X         Amazon.com Wagging Tail Dog Clocks (Doc. 19-2)

 40              9/2/2020     X         X         Courtroom Minutes 1:97-cv-00370-SM




                                                                                                Page      3     of      3     Pages
               Case 3:19-cv-00120 Document 104 Filed 09/02/20 Page 3 of 3 PageID #: 1724
